Fourth Court of Appeals
                                      San Antonio, Texas
                                              June 12, 2019

                                          No. 04-19-00173-CV

                 IN RE KERRVILLE LODGING, LLC d/b/a ECONOLODGE

                                   Original Mandamus Proceeding 1

                                                ORDER

        On March 25, 2019, relator filed a petition for writ of mandamus and the respondent and
the real party in interest responded. This court concludes relator is not entitled to the relief sought;
therefore, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on June 12, 2019.


                                                                  _____________________________
                                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.

                                                                  _____________________________
                                                                  Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 181053B, styled Kerrville Lodging, LLC d/b/a Econolodge and Jayram,
LLC v. Great American Insurance Group, pending in the 198th Judicial District Court, Kerr County, Texas, the
Honorable Rex Emerson presiding.